Opinion issued February 28, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00926-CR
____________

BERNARDINO RUIZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court 
Harris County, Texas
Trial Court Cause No. 1016838



MEMORANDUM  OPINION
 On February 20, 2008, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).